Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 73-75, 77, 79, 81-84 and 86 are allowed.

Pursuant to applicant’s filing of a Terminal Disclaimer on 3/25/2022, the double patenting rejection over US 10,887,621 is hereby withdrawn.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or suggest:

obtain a first face that includes the current sample location;
calculate a 3D position of the first prediction sample location associated with the first face;
obtain a second face that includes the second prediction sample location based on the 3D position of the first prediction sample location; and
apply a geometry projection with the 3D position of the first prediction sample location to derive a 2D planar position of the first prediction sample location in the second face as the second prediction sample location.

The prior art, Hannuksela, US 10,863,182 B2, uses wrapping to perform extended intra prediction on a 2-D cubemap projected image frame.  However, the prior art does not disclose or suggest calculating a 3-D prediction sample location, and applying a projection geometry to determine a correspondence between first and second sample locations, as required by claim 85.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425